CONFESSION OF ERROR

PER CURIAM.
On this appeal, Quinton Roberts asserts, and the State properly concedes, that he is entitled to receive credit for eight days served in the county jail preceding his sentencing in Case 01-231. See § 921.161(1), Fla. Stat. (2001); Lawrence v. State, 306 So.2d 561, 562 (Fla. 4th DCA 1975) (finding defendant was entitled to credit for all time spent in jail between the date of arrest and date of sentence). Accordingly, we remand with instructions that Roberts be given credit for time served in this cause.
Remanded with directions.